TANNER, P. J.
This is an action on the case for negligence and is heard upon demurrer to the amended bill.
The first point of demurrer is that it does not clearly appear that the plaintiff was not an employee of the defendant.
Inasmuch as the plaintiff’s attorney offers to make this plainer, we will sustain the demurrer upon this point.
The other two remaining grounds of demurrer are that the plaintiff, even if he was not a employee of the defendant, assumed the risk of working in a dangerous place, and that he was guilty of contributory negligence.
Even if these points are well taken, we think they are questions for the jury.
1st Thompson’s Commentaries of the Law of Negligence, p. 445.
Demurrer upon these points overruled.